Citation Nr: 1413395	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected chronic lumbar strain with mild osteoarthritic changes at L5-S1 or service-connected migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for chronic lumbar strain with mild osteoarthritic changes at L5-S1.

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to July 1990, from January 1999 to May 1999, and from January 2003 to January 2004, with additional periods of service in the National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

According to the February 2012 rating decision notice letter, the February 2012 rating decision denied a rating in excess of 20 percent for the chronic lumbar strain and denied service connection for the cervical spine disability.  The Veteran filed a notice of disagreement with these decisions in February 2012.  She was issued a statement of the case in April 2012, and she filed a substantive appeal in May 2012.

In April 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

In August 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board notes that, in the course of this appeal, the Veteran was granted separate disability ratings for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity.  The RO granted service connection for the left lower extremity radiculopathy in an April 2012 rating decision and assigned a 10 percent disability rating, effective May 12, 2011. 

An October 2013 rating decision from the Appeals Management Center (AMC) in Washington, DC, increased the left lower extremity rating to 20 percent, effective September 30, 2013.  The October 2013 decision also granted service connection for radiculopathy of the right lower extremity and assigned a 10 percent rating, effective September 30, 2013.  The Veteran filed a personal statement disagreeing with the rating that was assigned for the left lower extremity in November 2013. 

The Board notes that it has reviewed both the Veteran's physical claims file and the electronic claims file in Virtual VA to ensure that the complete record is considered.

The issues of entitlement to increased  ratings for chronic lumbar strain with mild osteoarthritic changes at L5-S1 and radiculopathy of the left lower extremity and right lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not exhibit a cervical spine disability in service, and a cervical spine disability is not etiologically related to any injury or disease during the Veteran's active service, or to a service-connected disability.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2013)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board also finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in February 2011 and April 2011 in which the RO advised the appellant of the evidence needed to substantiate her service connection claim.  These letters were sent prior to the initial adjudication of the Veteran's claim in February 2012.  The appellant was advised in these letters of her and VA's responsibilities under the VCAA, to include what evidence should be provided by her and what evidence should be provided by VA.  These letters further advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of her claim, pursuant to the Court's holding in Dingess, supra.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, and identified private medical records.

As will be discussed below, the Board finds that a remand of the lumbar spine disability rating claim is necessary in order to update the Veteran's VA medical records.  Given that the evidence in the claims file clearly establishes that the Veteran has a current cervical spine disability, and that the Veteran has not indicated that the most recent of her VA medical records are relevant to establishing her service connection claim, the Board finds that it is not necessary to delay adjudication of the cervical spine claim in order to obtain these records.  

The RO arranged for the Veteran to undergo VA examinations in connection with her cervical spine claim in February 2011 and September 2013.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection that is sought.  The February 2011 examiner elicited from the Veteran her history of complaints and symptoms, and the examination report provides pertinent clinical findings detailing the results of the examination.  Both examination reports reflect thorough review of the claims file and familiarity with the facts of the Veteran's case.  The examiners also provided a diagnosis and etiology opinion and explained the reasons and bases for these opinions.  For these reasons, the Board concludes that the February 2011 and September 2013 VA examination reports in this case provide an adequate basis for a decision on the Veteran's claim.

The Veteran has been afforded a Board hearing in which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c) (2) (2012) requires that the 'hearing officer' who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the hearing, the undersigned enumerated the issue on appeal.  Also, the undersigned noted the bases of the prior determination and the evidence necessary to substantiate the service connection claim, discussing both the direct theory of service connection and the secondary theory that has been raised by the Veteran.  Thus, the obligations under 38 C.F.R. 3.103(c)(2) are met.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21-24) (West 2002); 38 C.F.R. § 3.6 (2013).

The term 'active duty' includes full-time duty in the Armed Forces, other than active duty for training, and authorized travel to or from such duty or service.  38 U.S.C.A. § 101(21)(A),(E) (West 2002).

Active duty for training includes full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c)(1),(3) (2013).

Inactive duty training includes duty (other than full-time duty) prescribed for a member of the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23)(A).  

It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101, 106, 1110, 1131.  Thus, with respect to her periods of active duty for training and inactive duty training, the evidentiary burden is on the appellant to show that she became disabled from an injury (or a disease in the case of active duty for training service) that was incurred in the line of duty.

The Veteran claims entitlement to service connection for a cervical spine disability.  She essentially contends that this disability either arose due to carrying heavy weight on her back during service or was incurred secondary to or aggravated by her service-connected chronic lumbar strain with mild osteoarthritic changes at L5-S1 or service-connected migraine headaches.

In February 2011, the Veteran submitted a statement asserting that "I am submitting my previous x-ray notes that indicate my neck and back muscular pain was a secondary cause to my ongoing migraine pain.  The pain that the neck stiffness gives me and pain between my shoulder blades causes my migraines to increase in severity and amount."  She reported that her "headaches begin at the muscular level and elevate to a migraine." 

In a February 2012 statement, the Veteran reported that she "never had any neck or upper back (shoulder blade) pain prior to my [in-service] back injury or joining the military."  She reported that her back pain radiates to her neck "and having to sit at work all day only heightens the neck and shoulder blade pain."  She also reported that "[m]y primary doctor has many progress notes to attest to the fact that my neck and shoulders are a direct [effect] from my back.  This secondary condition, in turn affects my daily migraines." 

In her May 2012 substantive appeal, the Veteran reported that her "cervical spine condition has only come about after my lumbar sprain.  My primary doctor has examined me and determined it to be a direct result of the lumbar injury & migraine pain I suffer from."

The Veteran testified at her April 2013 Board hearing that "prior to joining the military I didn't have neck pain at all.  So this is coming from the pressure and weight that I carried on my back, you know, during the course of my military service and, like I said, it does affect now the migraine issues and the back issue."  She testified that she "had neck pain in service."  She also testified that her neck pain is increasing in severity and is triggering migraines and low back pain.  She reported that her "primary doctor has stated it many times ... that this does cause my migraines and this does affect my back." 

In a November 2013 statement, the Veteran noted that her neck pain has been noted in her file since her primary care physician's examination of her in 2007. 

Turning to the medical evidence of record, review of the Veteran's service treatment records, from her active duty service and from her National Guard service, reflect no complaints of, or treatment for, neck disability.  Her neck was found to be clinically normal upon examination in June 1989, May 1998, and September 2002.  In a January 2004 report of medical assessment, the Veteran did not list any complaints regarding her neck.  The Veteran expressly denied having suffered from any injury or illness while on active duty for which she did not seek medical care, and she did not list neck complaints among her current health concerns.  Service personnel records indicate that the Veteran separated from the National Guard in August 2004.

A January 2005 VA examination report notes that the Veteran's neck was normal on examination. 

A March 2008 VA medical record notes that the Veteran has been seen by physical therapy before for TENS and exercise programs for her neck and back.

A September 2008 VA medical record notes that the Veteran was issued a TENS unit in connection with low back pain and was instructed on its use. 

A November 2008 VA chiropractic evaluation notes that the Veteran had pain on palpation of the cervical region with associated myospasms. 

A December 2008 VA medical record notes that the Veteran continued to have morning headaches and neck stiffness and was doing exercises for these problems.  She was diagnosed with migraine headaches/muscle contraction headaches.  It was suggested that she do yoga and continue with next exercises.  She was given medication to help with muscle contraction pain. 

A February 2009 VA medical record includes the opinion from the Veteran's primary care physician that "the neck pain is the trigger for the more severe migraine."  On examination, there was "significant paracervical muscle spasm worse on the left, pressure point areas of tenderness on scapular borders left greater than right and base of the neck partially reproducing headache."  The Veteran's doctor suggested that she undergo cranial/facial massage, and "request[ed] a fee basis headache clinic referral for Botox injections to chronically contracted and painful paracervical muscles." 

A July 2009 VA MRI of the cervical spine was normal for the Veteran's age. 

An August 2009 VA medical record notes that the Veteran presented with complaints "of neck pain and stiffness and migraines that started in 1999 after boot camp." 

A May 2010 VA MRI report was negative, but it does note a clinical history of suspected cervical spinal stenosis with increasing neck and headache pain and right arm numbness and abnormal reflexes. 

An August 2010 private chiropractic evaluation notes that the Veteran reported "mid, low back and neck pain which has been ongoing since 2003 after getting injured in the military."  The chiropractor described the Veterans' reported complaints and findings on examination.  Cervical spine examination showed pain and limitations in all tested ranges.  Cervical compression and shoulder depression testing were positive.  It was noted that radiographs were not taken but that records and examination findings had been requested from the Veteran's primary care physician on past treatment.  The chiropractor opined that the Veteran "is suffering from regional neuritis and myofascitis, secondary to regional dysfunction, disc injury and nerve irritation.  Muscle spasms, vertebral joint fixations, associated muscular imbalances, weaknesses, and loss of normal spinal function may be a direct result." 

The Veteran underwent a VA examination in connection with her cervical spine claim in February 2011.  The resulting examination report notes that the Veteran reported that she pulled her low back while performing physical training during active duty in 2003.  She was taken to the emergency room, was on quarters for a week.  And had physical therapy.  She reported that "she always thought her neck bothered her from the migraines and not from her lumbar spine.  In late 2008 and 2009 her neck pain started to get worse."  She opined that her low back was causing her neck problems.  She reported that she has pain in her neck and in the middle of her shoulder blade.  It was noted that she has used a TENS unit, but only for her low back.  She had chiropractic adjustments for about 10 weeks in 2009.  The examiner detailed the Veteran's pertinent medical history and findings on physical examination and diagnostic testing. 

Based on the above, the examiner diagnosed cervical spine strain.  The examiner opined that this disability is less likely as not caused by or a result of or secondary to the Veteran's chronic lumbar strain or lumbar spine injury during active duty.  The examiner noted that the Veteran's diagnostic evaluations of the lumbar spine via MRI and x-rays are negative for any significant pathology to account for the Veteran's cervical/neck pain.  The examiner also noted that the Veteran's recent cervical spine MRI was negative and does not reveal any significant pathology.  The Veteran's thoracic spine x-rays were also normal.  The examiner opined that, in the presence of negative lumbar spine MRI and minimal findings on x-ray, it is not likely that the Veteran's lumbar spine is causing her subjective reports of neck pain.  The incidental findings of a sclerotic area on lumbar spine x-ray in December 2010 are consistent with a "bone island" per the radiologist who interpreted those x-rays.  The examiner opined that this is almost certainly developmental and not from any lumbar spine injury.  She noted that bone islands are considered to be benign without any associated morbidity.

The examiner again noted that the Veteran's May 2010 MRI was negative/normal.  She noted that the private chiropractor did not have the advantage of having the Veteran's MRIs or x-ray results of the cervical or lumbar spine and was therefore not able to know at the time of diagnosis that the Veteran has never had a confirmed disc injury.  She noted that, although the Veteran has pain, it is not due to any significant degenerative changes or disc disease to her lumbar or cervical spine.  The examiner noted that there is functional pain without any anatomic pathology.  Therefore, the Veteran's lumbar spine without significant anatomic pathology is not the cause of her cervical spine pain.  The examiner found it most likely that the Veteran's current work and home environment and ergonomics are the most likely source of her neck and upper back pain. 

An October 2012 VA medical record notes that the Veteran has a past medical history of cervicalgia.  It noted a negative MRI of the cervical spine from June 2010 and chronic muscle contraction. 

The Veteran again underwent VA examination in September 2013.  Following thorough review of the claims file, the examiner found that no change in the February 2011 opinion was warranted based on additional findings on lumbar spine MRI in June 2011 and November 2012.  The examiner noted that the June 2011 and November 2012 MRIs showed degenerative disc disease in lumbar vertebrae L4-5 and L5-S1 with bulging discs and compression of nerve roots bilaterally.  This evidence confirms problems in the lumbar spine, which may have been misdiagnosed as lumbar strain for lack of radiographic evidence of the damage.  However, this evidence did not change the fact that the lumbar problem does not cause chronic cervical problems.  The examiner noted that these are two different segments in the spine, which cannot produce the problem in the other segment unless there is an intrinsic systemic problem from the spine, which is not the case in the Veteran.  The examiner noted that the lumbar spine condition can produce some acute postural pain, but no chronic changes, which has a specific etiology. 

The examiner further opined that the Veteran's cervical spine disability is not caused by migraine headaches and noted that there is no basis in medical literature to support any such relationship.  In terms of secondary aggravation, the examiner opined that there is no aggravation of the Veteran's cervical problems, as they have followed their natural progression.  Moreover, the examiner stated that there is no medical basis for asserting that migraine headaches aggravate cervical musculoskeletal problems.

In terms of direct service connection, the examiner found that the Veteran's cervical spine strain is less likely as not related to her military service, including lifting or carrying of weight.  She noted that there is no documentation of cervical problems while in active service.  As per the compensation and pension note, the Veteran started having problems with her cervical spine in 2008 or 2009, long after separation from the military.  There was no specific neck injury during service.  She opined that, although it could be possible that tasks performed during the military affected her neck, there is no way to prove that without evidence documented and any such conclusion would be speculation. 

Based on the above, the Board finds that entitlement to service connection for a cervical spine disability must be denied.  While the record does include a current diagnosis of a cervical spine disorder, a preponderance of the evidence is against finding that this disability either originated during service (active duty or National Guard service), is otherwise causally related to the duties she performed in service, or was caused or aggravated by a service-connected disability.

With respect to in-service onset, the Board notes that the Veteran's service treatment records contradict any indication that she may have injured her neck during service.  Specifically, the Veteran's neck was found to be clinically normal upon every examination, and the Veteran's service treatment records reflect that she never complained of or sought treatment for neck complaints during service.  The Board acknowledges that there are some inconsistent lay reports from the Veteran indicating that she may have experienced problems with her neck in service and ever since service.  These recollections, however, are directly contradicted by the service treatment records, including the January 2004 report of medical assessment in which the Veteran expressly denied having suffered any illness or injury on active duty for which she did not seek treatment.  The Board finds that the evidence contemporaneous to service more probative due to its proximity to service as opposed to recollections made by the Veteran years later after the fact.  Therefore, the record does not credibly show that the Veteran suffered from neck problems in service and continuously ever since service.  

The Board further finds that a preponderance of the evidence is against finding that the Veteran's current cervical spine disorder is etiologically related to service, to include lifting or carrying weight.  The only opinion to directly address this question comes from the September 2013 VA examiner. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

In the case at hand, the Board finds the September 2013 opinion to be highly probative.  The examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiner thoroughly reviewed the claims file, and she supported her opinion through citation to the Veteran's pertinent medical history, explaining her basis for finding that the Veteran's current cervical spine disability was less likely related to her in-service duties.  The examiner explained that the lumbar spine condition can produce some "acute" postural pain but no "chronic" changes.  Indeed, the Board notes that service connection may only be established for chronic disabilities.  Also, in finding that the Veteran's cervical spine disorder is less likely as not related to her military service, including lifting or carrying of weight, the examiner acknowledged that 
it could be possible that tasks performed during the military affected her neck, but there was no way to prove that without evidence documented and any such conclusion would be speculation.  The Board notes that service connection cannot be established based on speculation, and the evidence contemporaneous to service does not credibly show the presence of neck problems in service.  For these reasons, the Board finds the September 2013 VA examiner's opinion to be highly probative to the question at hand.

The Board notes that the only contrary opinion of record comes from the Veteran herself, who believes there is a link between her in-service duties and her current cervical spine disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). However, as a layperson, the Veteran is not competent to offer testimony on a complex medical question such as whether lifting and carrying duties in service resulted in a chronic neck disability that manifested several years after her separation from service. 

To the extent that the Veteran may cite the August 2010 private chiropractor's record to support her claim, the Board finds that service connection for a neck disability cannot be granted based on that opinion.  As noted above, the chiropractor notes that the Veteran reported "mid, low back and neck pain which has been ongoing since 2003 after getting injured in the military."  This statement does not amount to competent medical evidence indicating a relationship between the Veteran's cervical spine disability and her military service as it is based on an inaccurate factual predicate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (providing that a medical opinion based on an inaccurate factual premise is not probative).  As discussed above, there is no credible evidence that the Veteran sustained a neck injury in service or that she had neck problems in service and continuous chronic neck problems ever since service.  The chiropractor diagnosed that the Veteran "is suffering from regional neuritis and myofascitis, secondary to regional dysfunction, disc injury and nerve irritation.  Muscle spasms, vertebral joint fixations, associated muscular imbalances, weaknesses, and loss of normal spinal function may be a direct result."  This diagnosis does not implicate the Veteran's military service and therefore does not justify granting her claim.

Furthermore, the Board finds that a preponderance of the evidence is against finding that the Veteran's cervical spine strain was either caused or aggravated by her service-connected chronic lumbar strain with mild osteoarthritic changes at L5-S1 or service-connected migraine headaches.  The Board finds that the February 2011 VA examination report and, in particular, the September 2013 VA examination report, are highly probative to this question.  As noted above, the September 2013 examiner is a physician who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1), while the February 2011 examiner is a physician's assistant who is likewise qualified to examine the Veteran and render the requested opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners thoroughly reviewed the claims file, and they supported their opinions through citation to the Veteran's pertinent medical history, explaining her basis for finding that the Veteran's current cervical spine disability was not related to either of the service-connected disabilities.  The September 2013 examiner, in particular, offered a detailed rationale that included consideration of the facts of the Veteran's case and pertinent medical principles concerning the relationship among disabilities of the head, neck, and back.  For these reasons, the Board finds the February 2011 and September 2013 VA examiners' opinions to be highly probative to the question at hand, and of greater evidentiary value than the conclusory opinion set forth in the February 2009 VA outpatient treatment record. 

To the extent that the Veteran believes that statements from her primary care physician or the private chiropractor support her claim, the Board finds that such is not the case.  The Board notes that the statements made by the primary care physician in February 2009 identify the Veteran's neck disability as a causal or aggravating factor of her headaches.  The Board notes that the primary care physician has not actually identified the service-connected headaches as causing or aggravating the neck disability.  Crucially, the record does not persuasively and credibly show that the Veteran suffers from a separate and distinct neck disability that had its onset in service, or a separate and distinct neck disability attributable to service connected disability.  

Again, the Board cannot grant the Veteran's secondary service connection claim based on her own lay belief that her service connected lumbar spine disability or migraine headaches caused or aggravated her neck disability, as the Board finds this question is of sufficient medical complexity to preclude corroboration through lay opinion.  See Jandreau, supra. 

In short, the Board finds that the preponderance of the evidence is against granting service connection for cervical spine disability, to include as secondary to service-connected chronic lumbar strain with mild osteoarthritic changes at L5-S1 or service-connected migraine headaches.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected chronic lumbar strain with mild osteoarthritic changes at L5-S1 or service-connected migraine headaches, is denied.


REMAND

The Veteran has also claimed entitlement to a rating in excess of 20 percent for chronic lumbar strain with mild osteoarthritic changes at L5-S1.  In light of a November 2013 statement from the Veteran, the Board finds that this claim must be remanded for further development.

In the November 2013 statement, the Veteran wrote that "I do not see where my records were pulled from 08/16/2013 until present.  The evidence [in the October 2013 supplemental statement of the case] lists my records up until 08/16/2013.  I do not see my primary care doctor notes and emails sent to my primary care doctor at the Charlotte, NC local clinic as part of the evidence."  A review of the record reveals many treatment records from the Veteran's primary care doctor (Dr. Rapisardo).  The Board also notes that the claims file contains records from the Charlotte Community Based Outpatient Clinic.  Any records that VA facilities would have in connection with the Veteran would have been sent to the RO in response to the records request.

With respect to the Veteran's concern that records from August 16, 2013, to the date of the October 2013 supplemental statement of the case had not been associated with the claims file, the Board will remand the Veteran's claim in order to obtain those records.  The Board notes that review of the record reveals that the most recent VA medical records to have been associated with the claims file were dated in May 2012.  Given the Veteran's apparent belief that these records are necessary to establish the current severity of her service-connected lumbar spine disability, the Board will remand this claim to obtain these records.

The Board cautions, however, that, due to the nature of the appeals process, there is necessarily going to be a gap between the most up to date records and the records that are in the claims file at the time it is returned for Board review.  The Board cannot remand the Veteran's claim in perpetuity, but it will remand her claim this one time for the sole purpose of obtaining her updated VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any healthcare provider who treated her for her service-connected low back disability and radiculopathy since August 16, 2013.  After securing any necessary authorization from the Veteran, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile.  She should also be allowed the opportunity to supply such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All efforts made should be documented in the claims file.

2.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for her service-connected low back disability and radiculopathy since May 2012.  All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


